         1 TUCKER ELLIS LLP
           Ndubisi A. Ezeolu - SBN 256834
         2 ndubisi.ezeolu@tuckerellis.com
           Edward W. Racek - SBN 235184
         3 edward.racek@tuckerellis.com
           515 South Flower Street
         4 Forty-Second Floor
           Los Angeles, CA 90071
         5
           Attorneys for Defendants SELECT EMPLOYMENT SERVICES,INC.;
         6 CALIFORNIA REHABILITATION INSTITUTE,LLC; SELECT MEDICAL
           CORPORATION
         7
          8
                                   UNITED STATES DISTRICT COURT
         9
     0                            CENTRAL DISTRICT OF CALIFORNIA
         10
     •      ELSIE ROMERO,individually and on               Case No.
         11 behalf of all others similarly situated
                                                           DECLARATION OF SANDRA
         12                    Plaintiff,                  PASILLAS
a,                 v.
          SELECT EMPLOYMENT SERVICES,
          INC., a Delaware corporation;
     0 15 CALIFORNIA REHABILITATION
          INSTITUTE,LLC, a Delaware limited              Complaint Filed: April 2, 2018
       16 liability company; SELECT      MEDICAL         First Amended Filed: July 2, 2019
          CORPORATION,a         Delaware                 Trial Date: N/A
       17 corporation, and DOES 1     through 50,
          inclusive,
       18
                              Defendants.
       19
                 I, Sandra Pasillas, declare:
       20
                  1.    I am over the age of eighteen. I have personal knowledge ofthe facts set
       21
          forth below, and if called as a witness, could competently testify to them. I submit this
       22
          declaration in support of Defendants' Notice of Removal.
       23
                 2.     I am Human Resources Director at California Rehabilitation Institute ("Cal
       24
          Rehab").
       25
                 3.     As of July 15, 2019, Cal Rehab has 609 non-exempt employees.
       26
                 4.     Cal Rehab has had an average of no less than 300 non-exempt employees
       27
          since May of 2017, and an average of no less than 500 non-exempt employees since
       28
          September of 2018.

                                            DECLARATION OF SANDRA PASILLAS
       1         5.     Cal Rehab has separated from 317 non-exempt employees since its inception in January
       2 of2016.

       3

       4         I declare under penalty ofperjury under the laws ofthe State of California that the foregoing is
       5 true and correct.

       6                Executed on the 22nd day of July, 2019, at Los Angeles, California.
       7

       8
0      9
                                                                        'slllas
O     10                                                      Human   Resources  Director
•`6                                                           California Rehabilitation Institute, LLC
• 11
• 12
7)
 9
;13
 0
• 14
0
      15

2     16
      17
•
      18
U
• 19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                             2
                                           DECLARATION OF SANDRA PASILLAS
